           Case 3:16-cv-00366-MMD-WGC Document 85 Filed 10/29/18 Page 1 of 3



 1   ADAM PAUL LAXALT
       Attorney General
 2   ERIN L. ALBRIGHT, Bar No. 9953
       Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson St.
 5   Carson City, NV 89701-4717
     Tel: 775-684-1257
 6   E-Mail: ealbright@ag.nv.gov

 7   Attorneys for Defendants

 8                                   UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10   KEVIN FERNANDEZ,                                           Case No.: 3:16-cv-00366-MMD-WGC

11                          Plaintiff,                           STIPULATION AND ORDER TO
                                                                 EXTEND DEADLINE TO FILE
12            v.                                                 STIPULATION AND ORDER OF
                                                                 DISMISSAL WITH PREJUDICE
13   S. MOLLET, et al.,                                               (FINAL REQUEST)

14                          Defendants.

15            Defendants by and through its counsel of record, Adam Paul Laxalt, Attorney General of the
16   State of Nevada, and Erin L. Albright, Deputy Attorney General, and Plaintiff, Kevin Fernandez, by and
17   through his counsel of record, Joseph Reiff, Esq., hereby stipulate to extend the time to file the
18   Stipulation and Order of Dismissal with Prejudice by four (4) weeks.
19            On September 18, 2018, defense counsel provided plaintiff’s counsel with the revised settlement
20   agreement that reflected the majority of the changes requested by Plaintiff. On the same date, plaintiff’s
21   counsel provided the settlement agreement to the New Hampshire prison for delivery to Plaintiff.
22            On October 29, 2018, defense counsel received Plaintiff’s requested changes to the revised
23   settlement. Since the settlement documents must be filed today and the parties will not have time to
24   discuss and finalize the requested changes, the parties respectfully request this Court grant one final
25   extension of four (4) weeks to file the Stipulation and Order of Dismissal.
26   ///
27   ///
28   ///

                                                        1
       Case 3:16-cv-00366-MMD-WGC Document 85 Filed 10/29/18 Page 2 of 3



 1          Based on the foregoing, the parties respectfully request this Court extend the time to file the

 2   Stipulation and Order of Dismissal with Prejudice by four (4) weeks.

 3

 4   DATED this 29th day of October, 2018.             DATED this 29th day of October, 2018.

 5   PLAINTIFF, KEVIN FERNANDEZ                        OFFICE OF THE ATTORNEY GENERAL
 6

 7   By: /s/ Joseph Reiff                              By: ___________________________
     Joseph Reiff, Esq.                                Erin L. Albright, SBN 9953
 8   Representing, Plaintiff, Kevin Fernandez          100 N. Carson Street
                                                       Carson City, NV 89701
 9                                                     (775) 684-1257
10                                                     ealbright@ag.nv.gov
                                                       Attorneys for Defendants
11

12
     IT IS SO ORDERED.
13

14   DATED: October 30, 2018.                              IT IS SO ORDERED

15
                                                           U.S. DISTRICT JUDGE
16

17                                                      DATED_______________________
                                                _______________________________________________
                                                UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
             CERTIFICATE OF SERVICE
                                                       2
